           Case 2:18-cv-01796-APG-GWF Document 6 Filed 10/08/18 Page 1 of 2


1    ADAM PAUL LAXALT
       Attorney General
2    STEVE SHEVORSKI (Bar No. 8256)
       Head of Complex Litigation
3    THERESA HAAR (Bar. No. 12158)
       Senior Deputy Attorney General
4    Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
5    Las Vegas, NV 89101-1068
     (702) 486-3268 (phone)
6    (702) 486-3773 (fax)
     sshevorski@ag.nv.gov
7    thaar@ag.nv.gov

8    Attorneys for Defendant State of Nevada
     ex rel. Eighth Judicial District Court
9

10                             UNITED STATES DISTRICT COURT

11                                  DISTRICT OF NEVADA

12   JESUS PALAFOX-LUGO,                        Case No. 2:18-cv-01796-APG-GWF

13                Plaintiff,

14   vs.                                           STIPULATION AND ORDER FOR
                                                  CONTINUING TIME FOR STATE OF
15   EIGHTH JUDICIAL DISTRICT COURT,             NEVADA EX REL. EIGHTH JUDICIAL
     CLARK COUNTY; LAS VEGAS JUSTICE             DISTRICT COURT TO RESPOND TO
16   COURT,                                           PLAINTIFF’S COMPLAINT

17                Defendants.                               (FIRST REQUEST)

18

19         Defendant, State of Nevada ex rel. Eighth Judicial District Court, and Plaintiff,
20   Jesus Palafox-Lugo, agree to continue the date for Defendant to respond to Plaintiff’s
21   Complaint for 32 days. Defendant’s new deadline to respond to Plaintiff’s Complaint will
22

23

24

25

26   ...
27   ...
28   ...



                                           Page 1 of 2
           Case 2:18-cv-01796-APG-GWF Document 6 Filed 10/08/18 Page 2 of 2


1    be Tuesday, November 13, 2018. The parties’ purpose in entering into this stipulation is
2    to facilitate settlement discussions and not for delay.
3    DATED this 8th day of October, 2018.          DATED this 8th day of October, 2018.
4    ADAM PAUL LAXALT                              LAS VEGAS DEFENSE GROUP, L.L.C.
     Attorney General
5

6    By:    /s/ Steve Shevorski                    By: /s/ Alexander R. Vail
        STEVE SHEVORSKI (Bar No. 8256)                ALEXANDER R. VAIL, ESQ.
7         Head of Complex Litigation                  2970 W. Sahara Ave.
        THERESA HAAR (Bar. No. 12158)                 Las Vegas, NV 89102
8         Senior Deputy Attorney General
        Office of the Attorney General                Attorneys for Plaintiff
9       555 E. Washington Ave., Ste. 3900             Jesus Palafox-Lugo
        Las Vegas, NV 89101-1068
10
        Attorneys for Defendant State of
11      Nevada ex rel. Eighth Judicial District
        Court
12

13

14                                             ORDER
15         IT IS SO ORDERED.
16         DATED this _____
                       9th day of October, 2018.
17

18

19

20                                    UNITED  STATESMAGISTRATE
                                      UNITED STATES  DISTRICT COURT
                                                               JUDGEJUDGE
21

22

23

24

25

26

27

28



                                              Page 2 of 2
